  Case 1:20-mc-00749-RER Document 1 Filed 04/03/20 Page 1 of 12 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF
                                 Case No. 20-MC-749
 THE CELLULAR TELEPHONE ASSIGNED
 CALL NUMBER (347) 283-6414
                                 Filed Under Seal


                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Special Agent Steven Kaplan, being first duly sworn, hereby depose and state as

follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the

location of the cellular telephone assigned call number (347) 283-6414, with listed subscriber(s)

“Country, Country” (the “Target Cell Phone”), whose service provider is T-Mobile, a wireless

telephone service provider headquartered at 4 Sylvan Way, Parsippany, New Jersey 07054. The

Target Cell Phone is described herein and in Attachment A, and the location information to be

seized is described herein and in Attachment B.

       2.      Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information

collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-

3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

       3.      I am a Special Agent with the United States Attorney’s Office for the Eastern

District of New York, and have been since 2009. Prior, I was a law enforcement officer with the
  Case 1:20-mc-00749-RER Document 1 Filed 04/03/20 Page 2 of 12 PageID #: 2




New York City Police Department (the “NYPD”) from 1985 through 2009, including a period of

time in the NYPD (i) robbery task force from 1986 through 1988, (ii) narcotics division from

1988 through 1993, and (iii) cold case squad from 1994 through 2009. I have been involved in

the investigation of numerous cases involving the illegal trafficking, distribution, and possession

of narcotics, as well as numerous cases involving gun possession and gun violence, including

gun homicides and robberies involving firearms. I have also received training on the uses and

capabilities of cellular telephones in connection with criminal activity.

       4.        The facts in this affidavit come from my training and experience, and information

obtained from other law enforcement officers and witnesses. This affidavit is intended to show

merely that there is sufficient probable cause for the requested warrant and does not set forth all

of my knowledge about this matter.

       5.        Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Title 21, United States Code, Sections 841 and 846 have been committed, are being

committed, and will be committed by RICHARD JACKSON, together with his co-conspirator

JAMAL OMARO, and other unknown individuals, and that violations of Title 18, United States

Code, Sections 922 and 924 are being committed and will be committed by JACKSON. There is

also probable cause to believe that the location information described in Attachment B will

constitute evidence of these criminal violations.

       6.        The court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

2711(3)(A)(i).



                                                    2
  Case 1:20-mc-00749-RER Document 1 Filed 04/03/20 Page 3 of 12 PageID #: 3




                                         PROBABLE CAUSE

       7.      The United States, in conjunction with the NYPD, is conducting a criminal

investigation of RICHARD JACKSON, JAMAL OMARO, and other unidentified subjects

regarding possible violations of Title 21, United States Code, Sections 841 and 846, and Title 18

United States Code, Sections 922 and 924.

                                     Undercover Drug Buys

       8.      On March 4, 2020, at approximately 3:00 p.m., an undercover officer working for

the NYPD (“UC-1”) contacted RICHARD JACKSON, also known as “Country,” at 347-600-

0378 (the “Contact Phone Number”) seeking to purchase a quantity of crack cocaine.

JACKSON provided UC-1 with a time and location to meet JACKSON’s friend. Specifically,

JACKSON directed UC-1 to meet the friend at a supermarket at 1351 Forest Avenue, Staten

Island, New York 10302, located in the Eastern District of New York (the “Forest Avenue

Market”). At approximately 4:55 p.m., JACKSON called UC-1 and directed him to meet the

friend, later identified by UC-1 through a photo array as JAMAL OMARO, in the bathroom of

the Forest Avenue Market.

       9.      UC-1 proceeded to the bathroom and purchased approximately 0.857 grams of

crack cocaine from JAMAL OMARO in exchange for $100USD.

       10.     On March 12, 2020, at approximately 12:45 p.m., UC-1 contacted RICHARD

JACKSON at the Contact Phone Number to arrange the purchase of a quantity of crack cocaine.

JACKSON provided UC-1 with a time and location to meet JACKSON’s friend. Specifically,

JACKSON directed UC-1 to meet JACKSON’s friend at the Forest Avenue Market. At

approximately 1:43 p.m., JACKSON called UC-1 and directed him to go into the bathroom to

meet with his friend, who has been identified as JAMAL OMARO.

                                                3
  Case 1:20-mc-00749-RER Document 1 Filed 04/03/20 Page 4 of 12 PageID #: 4




       11.     UC-1 proceeded to the bathroom and purchased approximately 0.816 grams of

crack cocaine from JAMAL OMARO in exchange for $100USD.

       12.     On March 17, 2020, at approximately 12:00 p.m., UC-1 contacted RICHARD

JACKSON at the Contact Phone Number to arrange the purchase of a quantity of crack cocaine.

JACKSON informed UC-1 that JACKSON would send a friend to meet UC-1 at 1 Davis

Avenue, Staten Island, New York 10310 (the “Davis Avenue Location”). At approximately

12:47 p.m., JACKSON’s friend, who has been identified as JAMAL OMARO, parked a gray

Cadillac Escalade with license plate HKF3434 (the “Omaro Car”) in front of UC-1’s vehicle.

UC-1 entered the passenger side of the Omaro Car and was provided approximately 0.752 grams

of crack cocaine in exchange for $100USD.

       13.     On March 25, 2020, at approximately 12:10 p.m., UC-1 contacted RICHARD

JACKSON at the Contact Phone Number to arrange the purchase of a quantity of crack cocaine.

JACKSON informed UC-1 that JACKSON would send a friend to meet UC-1 at the Davis

Avenue Location. At approximately 12:53 p.m., JACKSON’S friend, who has been identified as

JAMAL OMARO, driving the Omaro Car, parked in front of UC-1’s vehicle, stood by the

passenger side of UC-1’s vehicle, and provided UC-1 with approximately 0.654 grams of crack

cocaine in exchange for $100USD.

       14.     In advance each purchase, UC-1 called RICHARD JACKSON at the Contact

Phone Number to set a time and location to meet.

                                Telephone Contact and Numbers

       15.     On March 10, 2020, Judge Mario F. Mattei of the Richmond County Supreme

Court issued a sixty-day pen register in connection with the Contact Phone Number. Based on

information obtained from that pen register, on March 12, 17, and 25, there are no calls to or

                                                4
  Case 1:20-mc-00749-RER Document 1 Filed 04/03/20 Page 5 of 12 PageID #: 5




from the Contact Phone Number to any one telephone number before or after RICHARD

JACKSON spoke with UC-1 to organize the drug buy (the “UC Communications”). Based on

my training and experience, this provides a reasonable basis to believe that JACKSON used a

second phone to contact JAMAL OMARO to coordinate the drug deliveries.

       16.     In 2019, RICHARD JACKSON was arrested for an unrelated charge and

provided as his telephone number as that of the Target Cell Phone. Based on a subpoena issued

to T-Mobile, the subscriber information for the Target Cell Phone is the same as that for the

Contact Phone Number. The name associated with both of these accounts is “Country,

Country.” Country is a known street name for JACKSON.

       17.     In response to subpoenas, T-Mobile provided phone records for the Target Cell

Phone, which show that, around the time of the UC Communications, the Target Cell Phone was

in contact with the telephone number (347) 729-2500 (the “Delivery Phone Number”).

       18.     An Accurint report shows that the Delivery Phone Number is registered to

JAMAL OMARO.

       19.     On March 12, 2020, there was an incoming call made to the Contact Phone

Number from UC-1 at 12:44 p.m. At 12:45 p.m. a call was made from the Target Cell Phone to

the Delivery Phone Number. At 1:43:11 p.m. a call was made from the Delivery Phone Number

to the Target Cell Phone, and at 1:43:34, RICHARD JACKSON called UC-1 from the Contact

Phone Number to direct UC-1 to proceed to the bathroom in the Forest Avenue Market for the

exchange.

       20.     On March 17, 2020, there were various communications between UC-1 and the

Contact Phone Number, including one at 11:43 a.m. and one at 11:46 a.m. At 11:45 a.m. and

11:48 a.m. there are outgoing calls from the Target Cell Phone to the Delivery Phone Number.

                                                5
  Case 1:20-mc-00749-RER Document 1 Filed 04/03/20 Page 6 of 12 PageID #: 6




The drug buy took place at 12:47 p.m. and there was an incoming call from the Delivery Phone

Number to the Target Cell Phone at 12:47 p.m.

       21.     On March 25, 2020, there were various calls between UC-1 and the Contact

Phone Number, including a call from UC-1 at 12:11 p.m. At 12:12 p.m. there was a call made

from the Target Cell Phone to the Delivery Phone Number.

       22.     UC-1 intends to continue making purchases of narcotics from RICHARD

JACKSON and JAMAL OMARO.

       23.     In addition, UC-1 and RICHARD JACKSON have discussed the purchase of a

firearm. JACKSON informed UC-1 that he is currently in the “South.” Prior to JACKSON’s

departure for his trip to the South, UC-1 asked JACKSON if he could bring back a firearm for

UC-1. JACKSON agreed to do so. During the March 25, 2020 exchange, JAMAL OMARO

informed UC-1 that JACKSON was bringing back three firearms from the South. Both

JACKON and OMARO have prior felony convictions.

                                            Conclusions

       24.     In my training and experience, I have learned that T-Mobile is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including E-911

Phase II data, also known as GPS data or latitude-longitude data and cell-site data, also known as

“tower/face information” or cell tower/sector records. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking

technology built into the phone or by triangulating on the device’s signal using data from several

of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna towers

                                                  6
  Case 1:20-mc-00749-RER Document 1 Filed 04/03/20 Page 7 of 12 PageID #: 7




covering specific geographic areas) that received a radio signal from the cellular telephone and,

in some cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These

towers are often a half-mile or more apart, even in urban areas, and can be 10 or more miles

apart in rural areas. Furthermore, the tower closest to a wireless device does not necessarily

serve every call made to or from that device. Accordingly, cell-site data is typically less precise

that E-911 Phase II data.

       25.     Based on my training and experience, I know that T-Mobile can collect E-911

Phase II data about the location of the Target Cell Phone, including by initiating a signal to

determine the location of the Target Cell Phone on T-Mobile’s network or with such other

reference points as may be reasonably available.

       26.     Based on my training and experience, I know that T-Mobile can collect cell-site

data about the Target Cell Phone. Based on my training and experience, I know that for each

communication a cellular device makes, its wireless service provider can typically determine: (1)

the date and time of the communication; (2) the telephone numbers involved, if any; (3) the cell

tower to which the customer connected at the beginning of the communication; (4) the cell tower

to which the customer connected at the end of the communication; and (5) the duration of the

communication. I also know that wireless providers such as T-Mobile typically collect and

retain cell-site data pertaining to cellular devices to which they provide service in their normal

course of business in order to use this information for various business-related purposes.

                                AUTHORIZATION REQUEST

       27.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).



                                                  7
  Case 1:20-mc-00749-RER Document 1 Filed 04/03/20 Page 8 of 12 PageID #: 8




       28.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

Target Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evidence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

       29.     I further request that the Court direct T-Mobile to disclose to the government any

information described in Attachment B that is within the possession, custody, or control of T-

Mobile. I also request that the Court direct T-Mobile to furnish the government all information,

facilities, and technical assistance necessary to accomplish the collection of the information

described in Attachment B unobtrusively and with a minimum of interference with T-Mobile’s

services, including by initiating a signal to determine the location of the Target Cell Phone on T-

Mobile’s network or with such other reference points as may be reasonably available, and at such

intervals and times directed by the government. The government shall reasonably compensate T-

Mobile for reasonable expenses incurred in furnishing such facilities or assistance.



                                                 8
  Case 1:20-mc-00749-RER Document 1 Filed 04/03/20 Page 9 of 12 PageID #: 9




         30.   I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cell Phone outside of daytime

hours.

         31.   I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

                                                             fully submitted,
                                                      Respectfully



                                                      Steven K   l
                                                             Kaplan
                                                      Special Agent
                                                      United States Attorney’s Office, EDNY



                                                     3 2020
         Subscribed and sworn to before me on April ___,



         _________________________________________
             _________________
         Honorable           Reyes
              rable Ramon E. Reye
         UNITED           MAGISTRATE JUDGE
             TED STATES MAGI
         EASTERN
             TERN DISTRICT OF NEW YORK




                                                  9
Case 1:20-mc-00749-RER Document 1 Filed 04/03/20 Page 10 of 12 PageID #: 10




                                    ATTACHMENT A


                                 Property to Be Searched


  1. The cellular telephone assigned call number (347) 283-6414, with listed subscriber(s)

     “Country, Country” (the “Target Cell Phone”), whose service provider is T-Mobile, a

     wireless telephone service provider headquartered at 4 Sylvan Way, Parsippany, New

     Jersey 07054.


  2. Records and information associated with the Target Cell Phone that is within the

     possession, custody, or control of T-Mobile.
Case 1:20-mc-00749-RER Document 1 Filed 04/03/20 Page 11 of 12 PageID #: 11




                                        ATTACHMENT B


                                  Particular Things to be Seized


    I.      Information to be Disclosed by the Provider

         All information about the location of the Target Cell Phone described in Attachment A

for a period of thirty days, during all times of day and night. “Information about the location of

the Target Cell Phone” includes all available E-911 Phase II data, GPS data, latitude-longitude

data, and other precise location information, as well as all data about which “cell towers” (i.e.,

antenna towers covering specific geographic areas) and “sectors” (i.e., faces of the towers)

received a radio signal from the cellular telephone described in Attachment A.

         To the extent that the information described in the previous paragraph (hereinafter,

“Location Information”) is within the possession, custody, or control of T-Mobile, T-Mobile is

required to disclose the Location Information to the government. In addition, T-Mobile must

furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the Location Information unobtrusively and with a minimum of

interference with T-Mobile’s services, including by initiating a signal to determine the location

of the Target Cell Phone on T-Mobile’s network or with such other reference points as may be

reasonably available, and at such intervals and times directed by the government. The

government shall compensate T-Mobile for reasonable expenses incurred in furnishing such

facilities or assistance.

         This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).
Case 1:20-mc-00749-RER Document 1 Filed 04/03/20 Page 12 of 12 PageID #: 12




   II.      Information to Be Seized by the Government

         All information described above in Section I that constitutes evidence of violations of

Title 21, United States Code, Sections 841 and 846 involving RICHARD JACKSON, JAMAL

OMARO, and other unidentified subject(s), and evidence of violations of Title 18, United States

Code, Sections 922 and 924 involving JACKSON.

         Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.




                                                  2
